STATE OF LOUISIANA
           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF    LOUISIANA                                                                NO.      2022    KW      0316

VERSUS


CEDRIC         EMERSON                                                                   MARCH          29,       2022




In   Re:          Cedric         Emerson,            applying          for       supervisory            writs,         23rd
                  Judicial              District           Court,        Parish          of       Ascension,             No.
                  38, 852.




BEFORE:          McCLENDON,             WELCH,           AND    THERIOT,         JJ.


        WRIT      DENIED.               The        records      of    the    Ascension          Parish        Clerk       of
Court' s        Office       reflect               the    district          court        complied         with         this
court'     s    November           5,        2021      ruling         by     holding          a        contradictory
hearing         on    February               15,     2022,  at         which           relator         appeared          via

Zoom.           To    the        extent            that    relator          is                            about          his
                                                                                  complaining
attorney' s           failure           to     comply          with    the       district         court'      s   order,

relator         should      first        seek relief             in the district              court.

                                                               PMC
                                                               MRT




        Welch,        J.,    would            order       the    state       to    provide         a                     the
                                                                                                        copy      of
transcript            of    the         February           15,        2022       proceeding             and       file     a

response         to   the    writ        application.




COP+ T OF APPEAL,                FIRST        CIRCUIT




                  Y   CLERK       OF     COURT
                  FOR      THE    COURT